
	

115 HRES 362 IH: Affirming the need to achieve environmental justice, commending the work of environmental justice advocates, and for other purposes.
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		115th CONGRESS
		1st Session
		H. RES. 362
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2017
			Mr. McEachin (for himself, Ms. Jayapal, and Ms. Barragán) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Affirming the need to achieve environmental justice, commending the work of environmental justice
			 advocates, and for other purposes.
	
 Whereas environmental injustice exists whenever governmental action or inaction causes environmental risks or harms to fall unfairly and disproportionately upon a particular group or community;Whereas racial minority, low-income, rural, indigenous, and other often-marginalized communities are especially likely to face environmental injustice;Whereas limited resources and lack of political power ensure that marginalized communities host pollution-producing or potentially toxic facilities, including power plants, pipelines, industrial sites, garbage transfer stations, incinerators, landfills, and sewage treatment plants, at disproportionate rates;Whereas marginalized communities suffer from systemic governmental failures to adequately invest in the kind of infrastructure and services that reduce the risk of environmental accidents or disasters, and that facilitate swift, effective responses to such occurrences;Whereas the presence of pollution-producing sites can compromise public health, safety, property values, and quality of life even if no accident or disaster occurs;Whereas air and water quality are often especially poor in marginalized communities, and governmental permitting and investment decisions directly contribute to this inequity;Whereas scientific evidence increasingly links poor environmental quality with disabilities and chronic illnesses, including cancer, asthma, neurobehavioral disorders, learning disabilities, and abnormal hormone functioning;Whereas environmental justice exists when public policies successfully prevent or correct unfair disparities in environmental quality, and resultant disparities in public health and quality of life;Whereas environmental justice is possible only if vulnerable groups and marginalized communities can express their needs and concerns, and only then if policymakers listen;Whereas the environmental justice movement seeks to address the unjust social, economic, and political marginalization of minority, low-income, rural, and indigenous communities;Whereas environmental justice advocates seek healthy home, work, and recreational environments for all human beings, and healthy habitats for non-human life;Whereas community health depends in part upon factors like adequate transit options, walkable neighborhoods, and other public goods that marginalized communities are often denied;Whereas environmental justice requires responsible and balanced use of land and resources, in a way that does not unfairly burden marginalized communities;Whereas environmental justice can only be achieved and sustained in the context of a greener economy;Whereas greening the economy requires concrete governmental actions, including investments in clean technologies; in sustainable, low-carbon transportation and energy production systems; and in workforce training initiatives that prepare citizens for well-paying jobs in new or evolving industries;Whereas environmental justice requires fair processes and a good-faith approach to public policy, including regulatory decision making;Whereas in the 1990s, in response to the environmental justice movement, Federal agencies were directed to incorporate environmental justice goals into their programs and activities;Whereas vulnerable populations and marginalized communities continue urgently to need fairer environmental policies, and more inclusive and equitable processes; andWhereas all Americans would be better served by a policymaking process that did not unfairly prioritize the comfort and health of some groups or communities at the expense of others: Now, therefore, be it
		
 That the House of Representatives—(1)reaffirms the vital importance of clean air, clean water, resource conservation, and other policy goals that spurred lawmakers to enact existing environmental and public health protections;(2)affirms that the need for adequate environmental and public health protections is inextricably linked with the need for a more sustainable economy and greener, more livable communities;(3)affirms that environmental and public health policies should adequately and equally protect all Americans, and that equal protection is possible only in a context of environmental justice;(4)commends environmental justice advocates for their continuing struggle to achieve fairer, healthier, more sustainable policies and outcomes;(5)acknowledges the prevalence of environmental injustices that directly affect the health and well-being of individuals and communities across the country, especially racial minority, rural, indigenous, and low-income communities; and(6)affirms its commitment to ameliorating existing environmental injustices, and to preventing future injustices, by supporting greater objectivity, transparency, and outreach in policymaking at all levels of government; by supporting improved two-way communication between policymakers and those affected by their decisions; and by supporting processes that ensure policymakers give due consideration not just to the effects of their decisions, but to how those effects are distributed and by whom they are borne.
